ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                 )
                                              )
United Technologies Corporation               )       ASBCA Nos. 59544, 60141
                                              )
Under Contract No. NOOO 19-02-C-3003          )

APPEARANCES FOR THE APPELLANT:                       Terry L. Albertson, Esq.
                                                     Stephen J. McBrady, Esq.
                                                     Skye Mathieson, Esq.
                                                      Crowell & Moring LLP
                                                      Washington, DC

APPEARANCES FOR THE GOVERNMENT:                      E. Michael Chiaparas, Esq.
                                                      DCMA Chief Trial Attorney
                                                     Alexander M. Healy, Esq.
                                                     Stephen R. Dooley, Esq.
                                                      Trial Attorneys
                                                      Boston, MA


                                ORDER OF DISMISSAL

        The dispute which is the subject of the appeals having been settled, the appeals are
hereby dismissed with prejudice subject to reinstatement only in the event the settlement
is not consummated. Any request to reinstate the subject appeals must be filed within
one year of the date of this Order.

       Dated: 17 May 2016



                                                  / MARK N. STEMPCTR
                                                    Administrative Judge
                                                    Acting Chairman
                                                    Armed Services Board
                                                    of Contract Appeals
      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 59544, 60141, Appeals of United
Technologies Corp., rendered in conformance with the Board's Charter.

      Dated:



                                                  JEFFREYD. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals




                                             2